DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 51 is objected to because of the following informalities:  In line 1 of claim 51 the applicant says, “the lid i provided with hook” however, in the previous amendment “i” was “is”. Also, there should be an “a” before the word hook to make the claim grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 44-50 and 64 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 8,201,570 B2 to Froelicher (“Froelicher”).
As to claim 44, Froelicher teaches a container apparatus comprising: a mount (frame 12); a lid (cover element 20) connected to the mount by a connector (rocker arms 18); and a frame (col. 2, line 64-col. 3, line 8) slideably connected to the mount, the frame adapted to support a waste container (drawer 230), wherein the frame is slideable between a first frame position (Fig. 7), wherein an open end of the waste container is entirely covered by the lid (Fig. 7), and a second frame position (Fig. 6) which is offset from the first position in a first direction (Fig. 6), the connector arranged to allow the lid to move between a first lid position (Fig. 7), wherein the lid covers the open end of the waste container when the frame is in the first frame position (Fig. 7), and a second lid position (Fig. 6) which is above the first lid position and is offset from the first lid position in a second direction opposite to the first direction (Fig. 6), wherein there is no contact between the lid and the waste container or the frame when the lid is in the second position (Fig. 6), the apparatus further comprising a lid actuator (tension spring 56) configured to move the lid to the second lid position when the frame is moved from the first frame position to the second frame position (col. 6, lines 5-7).
As to claim 45, Froelicher teaches the container apparatus of claim 44, wherein the connector comprises at least two arms (leg member 24) which are rotatably connected to the mount.
As to claim 46, Froelicher teaches the container apparatus of claim 44, wherein the connector is rotatably connected to an upper wall of the mount (Fig. 6).
As to claim 47, Froelicher teaches the container apparatus of claim 44, wherein the connector is rotatably connected to a side wall of the mount (Fig. 6).
As to claim 48, Froelicher teaches the container apparatus of claim 44, wherein the connector comprises at least a first arm and a second arm, wherein the first arm is spaced apart from the second arm in the first direction (col. 3, lines 26-29).
As to claim 49, Froelicher teaches the container apparatus of claim 48, wherein the arms and the lid form at least one parallelogram linkage (Fig. 6).
As to claim 50, Froelicher teaches the container apparatus of claim 44, wherein the lid is releasably connectable to the connector such that lifting the lid and moving the lid in the first direction disconnects the lid from the connector (col. 6, lines 5-7).
As to claim 64, Froelicher teaches the container apparatus of claim 44, wherein the mount has an interior space with an opening at a front end of the mount (Fig. 6), wherein the frame is connected to the mount so as to slide in and out of the interior space (Fig. 6-Fig. 7), and wherein the lid actuator (tension spring 56) is provided at the front end of the mount (Fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 44-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 52-63 are allowed.
None of the prior art of record is seen to disclose or suggest the limitation of claim 52 that wherein the frame position detector comprises an abutment member which is moveable relative to the base when the frame moves from the first frame position to the second frame position, and wherein the actuation part is configured such that the lid engager moves in an opposite direction to the abutment member when the actuation part moves from the first actuation position to the second actuation position.  For example, the closest reference found, Froelicher, teaches a drawer that is moved from an open position to a closed position but does not teach wherein the frame position detector comprises an abutment member which is moveable relative to the base when the frame moves from the first frame position to the second frame position, and wherein the actuation part is configured such that the lid engager moves in an opposite direction to the abutment member when the actuation part moves from the first actuation position to the second actuation position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733